DETAILED ACTION

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-5, 7, 9-14 were previously indicated by the Examiner as having allowable subject matter. In Applicant’s reply, claims 2 and 4 were placed in independent form, and claim 1 was amended to include some limitations from claim 2. The claims are allowed for at least the reasons expressed by Applicant in page 8 of Applicant’s reply filed 1/13/2021.  New claims 15-18 were reviewed and also found to be allowable.  No prior art of record anticipates, or renders obvious, the subject matter of claims 1-18.  To modify prior art of record to arrive at the claimed invention would be unobvious, and improper hindsight.  Applicant’s reply was considered as part of the After Final Consideration Pilot Program 2.0. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/Primary Examiner, Art Unit 3618